DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallet (D288917).
Regarding claims 14 and 15, Wallet discloses a tire with tread portion, the tread portion having a first vertical edge; a second vertical edge; a land region; a lateral groove with small edges; a short groove; a second land region; a first lateral groove wherein the first lateral groove extends to cross the second land region and overlaps with a region obtained by extending the short groove in a length direction thereof; and a second lateral groove that extends from the edge of the second land region on an opposite side to the land region, terminates within the second land region, and overlaps with an extension of the second portion of the lateral groove. See annotated figure 2 below wherein the extensions of the grooves are shown with dashed lines.

    PNG
    media_image1.png
    454
    640
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of at least one of Asano (JP 08-067112, with English machine translation) or Iwata (US 4223712).
Regarding claim 1, Wakizono discloses a tire comprising a tread portion, the tread portion provided with a first vertical edge and a second vertical edge extending in the tire circumferential 
While Wakizono is silent as to a raised bottom portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lateral grooves with raised bottom portions at the middle/connecting portion of the lateral groove in view of at least one of  (1) Asano, similarly directed towards a tire having winter tread, teaches providing the center portions of the lateral grooves with a bridge of reduced depth to improve heel-and-toe wear resistance while maintaining performance on snowy roads (abstract; [0008]; see Figs. 1-3); or (2) Iwata, similarly directed towards a tire tread having bent lateral grooves, teaches providing the center portions with platforms  having depth 30-70% shallower than the original depth of the grooves so that the pattern improves heat dissipation, block movements, and wear resistant as a whole (col 5, lines 17-31).
Regarding claims 2 and 20, land region (11) is arranged between the equator (C) and tread edge (To) and the connection portion is positioned on a side of the tread edge of a center position of the land region (see Fig. 1).
Regarding claim 3, the first portion shallow portions disclosed by Iwata extend over the majority of the lateral groove length, including the portions of groove beyond the bent portion. Further, given that the bridge portion extends across the middle of the lateral groove in Asano, it would have been 
Regarding claims 4 and 5, land region 11 is provided with a short groove (see outboard middle lug grooves 22) that terminate as a position on a side of the second vertical edge of a center position of the land region (see Fig. 1, [0060]).
Regarding claim 7, land region 11 is provided with plural sipes extending so as to connect between the first and second vertical edges (see Fig. 1).
Regarding claim 12, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the raised bottom portion depth to range from 0.60 to 0.75 times the lateral groove depth in view of one of (1) Asano's teachings that the ratio of bridge height to block height as 0.5 to 0.7 to improve wear resistance, said range overlapping the claimed range (abstract, [0008,0021]); or (2) Iwata teaches the platforms as having depth so of 0.30 to 0.70 times the original groove depth to improve block rigidity and wear resistance, said range overlapping the claimed range (col 4, lines 16-26; col 5, lines 25-31).
Regarding claim 13, the connection portion has a maximum axial width greater than the first/second portions (see groove 19 in Fig. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of at least one Asano (JP 08-067112, with English machine translation) or Iwata (US 4223712) as applied to claim 4 above, and further in view of Mukai (US 2016/0185160).
Regarding claim 6, while Wakizono does not disclose the depth of the short groove as gradually decreasing from the vertical edge end to the terminal end, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove with decreasing depth toward its terminal end since Mukai, similarly directed towards a tire tread having .

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of at least one of Asano (JP 08-067112, with English machine translation)  or Iwata (US 4223712) as applied to claim 7 above, and further in view of Yamaguchi (JPH04-230407, with English machine translation).
Regarding claims 8 and 9, Wakizono does not disclose the sipes as including a main body portion and a shallow bottom portion or that the shallow bottom portion is provided at different positions in a tire axial direction. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes of Wakizono with shallow and deep portions since Yamaguchi, similarly directed towards a tire tread, teaches sipes having shallow and deep portions to provide irregularity in the opening/closing action of the sipe to effectively reduce noise (abstract, [0004,0009,0014]) and Yamaguchi teaches changing the sipe depth profile to provide irregularity wherein the position of the shallow portion is changed (see Fig. 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of at least one of Asano (JP 08-067112, with English machine translation) or Iwata (US 4223712) as applied to claim 1 above, and further in view of Tagashira (EP 0602989).
Regarding claim 10, while Wakizono does not disclose the first/second small edges and the groove edges of the second/first portions as connected by arcuate portions convex towards an outer side of the lateral groove, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the corners with arcuate convex shapes as claimed since .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2016/0368326) in view of at least one of Asano (JP 08-067112, with English machine translation) or Iwata (US 4223712) as applied to claim 1 above, and further in view of Yamakawa (US 2019/0023080).
Regarding claim 11, Wakizono illustrates the inboard/outboard middle lateral grooves as connected with each other in a displaced manner in the tire circumferential direction, but Wakizono is silent as to the displacement amount. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the displacement amount to be 0.50 to 0.60 times a groove width of the first/second groove portions since (1) Yamakawa, similarly directed towards a tire tread having lateral grooves with step-shaped bent portions, teaches providing step-shaped bent portions along lateral groove walls to increase groove edge components and traction characteristics, the offset amounts G1 and G2 preferably ranging from 2 to 12mm (see Fig. 6, [0076,0077,0079]); and (2) Yamakawa discloses a lateral groove width of 8mm (Fig. 10A,10B), thus suggesting an offset ranging from 0.25 to 1.5 times the groove width given the above G1, G2 ranges, this range overlapping the claimed range, and further, Figure 6 clearly illustrates the offset as about 0.5 times that of the groove width (note that the groove center line of a first portion is substantially continuous with the sidewall of a second portion such that the offset amount extends from the center to the sidewall--i.e., half the groove width). One would have been motivated to configure the offset amounts in Wakizono based on the desired degree of edge components.

Claims 1-3, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US2019-0023080) in view of Asano (JPH08-067112, with English machine translation).
Regarding claims 1, 3, Yamakawa discloses a tire comprising a tread portion, the tread portion provided with a first vertical edge and a second vertical edge extending in the tire circumferential direction and a land region defined between the first and second vertical edges (see land portion 32 in Fig. 6). The land region is provided with a lateral groove (see lug grooves 421, 422). The lug grooves are provided with a first portion, a second portion, and a connecting portion (in grooves 421,422, the straight portions that open into the circumferential grooves are first/second portions and the region in between is the connection portion). Small edges protrude from the ends of the first/second portions in the circumferential direction (see small step-like bends)--the lengths of these small edges is clearly smaller than the maximum groove width of the first/second portions.
While Yamakawa is silent as to a raised bottom portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lateral grooves with raised bottom portions at the middle/connecting portion of the lateral groove since Asano, similarly directed towards a tire having winter tread, teaches providing the center portions of the lateral grooves with a bridge of reduced depth to improve heel-and-toe wear resistance while maintaining performance on snowy roads (abstract; [0008]; see Figs. 1-3).
Regarding claims 2 and 20, the connection portion of groove 422 is positioned on a region that extends over the center of the land portion wherein the connection portion is positioned on both sides of the center position of the land region.
Regarding claim 11, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the displacement amount to be 0.50 to 0.60 times a groove width of the first/second groove portions since (1) Yamakawa teaches providing step-shaped bent portions along lateral groove walls to increase groove edge components and traction characteristics, the offset amounts G1 and G2 preferably ranging from 2 to 12mm (see Fig. 6, [0076,0077,0079]); and (2) Yamakawa discloses a lateral groove width of 8mm (Fig. 10A,10B), thus suggesting an offset ranging 
Regarding claim 19, the first and second portions are inclined in the same direction. As to the angle, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the angle as 25 to 35 degrees since Yamakawa teaches the inclination angle as preferably ranging from 20 to 48 degrees ([0048]), said range overlapping the claimed range.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2014/0230979) in view of Yamakawa (US 2019/0023080).
Regarding claim 16, Matsuda discloses a tire with tread portion, the tread portion having a first vertical edge; a second vertical edge; a land region; a lateral groove; a short groove; a third land region; and a first lateral groove that extends from the edge of the third land region on a side to the land region, terminates within the third land region, and has axial length less than that of the short groove. See annotated figure 2 below. 
Matsuda does not disclose the lateral groove as having small edges that divide the groove into first, second, and connection portions. In the same field of endeavor of tire treads, Yamakawa discloses a tire tread for icy/snowy conditions wherein the middle lateral grooves are provided with step-shaped bent portions to increase the edge components of the lug groove thereby increasing traction characteristics ([0076,0077,0079], See Fig. 6). The step-shaped bent portion taught by Yamakawa has small edges with circumferential length less than that of the groove width and form a connection portion between a first and second portion of the groove (see Fig. 6). It would have been obvious to a 

    PNG
    media_image2.png
    728
    705
    media_image2.png
    Greyscale

Regarding claims 17 and 18, Matsuda's tread also comprises a second lateral groove extending from the other edge of the third land region and terminating within the third land region. The second lateral groove overlap with an extension of the first lateral groove (see annotated Figure 2 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749